
	
		I
		111th CONGRESS
		2d Session
		H. R. 5187
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Hastings of
			 Florida (for himself, Mr.
			 McGovern, Mrs.
			 Christensen, Ms. Corrine Brown of
			 Florida, Mr. Cleaver,
			 Mr. Conyers,
			 Mr. Davis of Illinois,
			 Ms. DeLauro,
			 Mr. Filner,
			 Ms. Lee of California,
			 Mr. Meek of Florida,
			 Mr. Meeks of New York,
			 Ms. Norton,
			 Ms. Richardson,
			 Mr. Rush, and
			 Mr. Thompson of Mississippi)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Secretary of Health and Human Services to
		  establish a commission that is designed to construct a comprehensive national
		  strategy on how to increase the affordability, accessibility, and effectiveness
		  of long-term care and community services.
	
	
		1.Short titleThis Act may be cited as the
			 Commission on Improving Long-Term Care
			 and Community Services Act of 2010.
		2.FindingsCongress finds the following:
			(1)Long-term care
			 refers to a broad range and network of health and social services that are used
			 by persons who cannot care for themselves independently because of a physical,
			 cognitive, or mental disability, or a combination thereof.
			(2)Well over
			 9,400,000 adults receive long-term care in the United States, and over
			 1,000,000 children living in the community have long-term care
			 limitations.
			(3)The number of
			 people who are in need of long-term care is expected to grow due to the
			 Nation’s large aging population, longer life spans among the chronically ill
			 and persons living with disabilities, and the higher incidence of acquired
			 disabilities from unmanaged conditions such as heart and respiratory disease,
			 obesity, stroke, and diabetes.
			(4)Most people with long-term care needs
			 prefer to live at home and remain in their communities. These individuals
			 receive assistance primarily through informal caregivers, families, and friends
			 who provide care without compensation.
			(5)Family caregivers
			 can endure emotional and physical stress, and often make significant financial
			 and career sacrifices to provide long-term care.
			(6)Formal providers
			 range from institutional settings and other residential care facilities to a
			 variety of agencies and organizations that provide a wide array of home and
			 community-based services such as personal care, home-delivered meals programs,
			 transportation, and adult day care programs.
			(7)Direct care
			 workers provide the majority of paid long-term care services to individuals
			 with long-term care limitations. Health care providers have expressed
			 difficulty in attracting and retaining direct care workers and the demand for
			 these workers is expected to increase.
			(8)Planning for
			 long-term care expenses is an essential part of financial planning, however,
			 most individuals and families do not plan for such expenses.
			(9)Identifying and
			 arranging for long-term care services can be a complex task for individuals and
			 their families. Uneven distribution of services in communities and across
			 States and United States territories often leads to difficulties in accessing
			 services.
			(10)A significant
			 portion of formal long-term care costs are financed with personal funds and
			 this method of payment potentially poses economic burdens to individuals and
			 their families that can result in financial ruin, including medical
			 bankruptcy.
			(11)The largest
			 public payer for long-term care is Medicaid, which allows States to enforce
			 strict requirements for eligibility, and discourages some Medicaid recipients
			 from acquiring a higher income for fear of losing Medicaid benefits.
			(12)Decisions
			 pertaining to long-term care are often emotionally charged and culturally
			 contentious, and present emotional and financial challenges for patients,
			 families, and their providers.
			(13)Although the
			 financing and delivery of long-term care plays a strong role in the way that
			 such care is provided and received, there has never been a comprehensive
			 national plan for the long-term care, particularly regarding home and
			 community-based services.
			(14)The last time
			 that Congress comprehensively reviewed policy options for long-term care reform
			 was nearly two decades ago, under a U.S. Bipartisan Commission on Comprehensive
			 Health Care referred to as the Pepper Commission.
			(15)Limited data on
			 the use and need for long-term care exists thereby hindering the development of
			 a targeted national strategy to address the disparities in routine access to
			 these services.
			(16)Personal choice,
			 access, cost (including reimbursement policy), effectiveness, and quality
			 standards must be adequately addressed when composing a national strategy for
			 long-term care.
			3.Establishment;
			 policy recommendations and comprehensive national strategy
			(a)EstablishmentNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Health and Human Services (in this
			 Act referred to as the Secretary) shall establish a commission
			 (in this Act referred to as the Commission) that is designed to
			 construct a comprehensive national strategy (described in subsection (b)(2)) on
			 how to increase the affordability, accessibility, and effectiveness of
			 long-term care and community services in the United States and United States
			 Territories.
			(b)Policy
			 recommendations and comprehensive national strategy
				(1)Policy
			 recommendationsThe
			 Commission’s policy recommendations under this Act must address economic,
			 geographic, cultural, social, transportation, workforce, and other factors that
			 limit access to quality home, community, and institutional services that can
			 result in the need for more costly and less effective care, compromise the
			 financial, mental, and physical well-being of caregivers, compromise the
			 independence, mental health, physical health and dignity of individuals, or
			 result in the foregoing of needed services.
				(2)Comprehensive
			 national strategyThe comprehensive national strategy described
			 in this paragraph shall be developed not later than 2 years after the date of
			 the enactment of this Act and shall provide recommendations on how to—
					(A)facilitate and
			 maintain necessary changes in business practices, public policy, care
			 processes, and administrative systems to support a consumer-oriented long-term
			 care system that delivers efficient, cost-effective, and consumer-centered care
			 and services;
					(B)address issues of
			 waste, fraud, and abuse by providers, agencies, facilities, professional and
			 paraprofessional staff, and others involved in institutional, home, and
			 community health settings by targeting chronically poor performing providers,
			 decertifying persistently substandard providers, and monitoring institutional,
			 home, and community entities to ensure compliance with State and Federal
			 quality standards and criteria;
					(C)make priorities of
			 preventive health and the effective management of chronic diseases such as
			 heart and respiratory disease, diabetes, HIV/AIDS, stroke, and obesity, in
			 order to prevent them from becoming permanently debilitating or disabling and
			 help decrease future dependence on long-term care;
					(D)establish and
			 support existing and future evidence-based research efforts among States,
			 government entities, organizations, and stakeholders that are designed to
			 address gaps in data and knowledge about long-term care and the populations in
			 need of these services, and provide information on the effectiveness and
			 consequences of long-term care programs and policies;
					(E)facilitate
			 partnership and coordination among State and Federal health care entities to
			 improve working conditions, training, management, requirements, and
			 competencies for long-term care workers (particularly home health aides and
			 other paraprofessionals) to prevent turnover rates, staff shortages, patient
			 abuse, and improve job skills, job satisfaction, and delivery of care;
					(F)identify and
			 address flaws in reimbursement policies for long-term care services through
			 Medicare under title XVIII of the Social Security Act and Medicaid under title
			 XIX of such Act, and decrease the reliance on out-of-pocket-spending for
			 long-term care;
					(G)improve access to
			 affordable and safe housing and transportation options for persons requiring
			 long-term care and community services;
					(H)increase access to
			 home and community-based services through Medicaid to meet consumer demands and
			 preferences and emphasize cost-effective non-institutional care alternatives
			 that provide satisfaction and high quality care to all those requiring
			 long-term care services;
					(I)assist agencies
			 and the private sector on effectively disseminating information to consumers
			 about the various types of long-term care networks and options available to
			 consumers, educate consumers about the potential benefits and risks of certain
			 long-care options, and inform consumers about State-specific information
			 regarding long-term care services;
					(J)increase the use
			 and affordability of long-term care insurance and other fiscally responsible
			 measures to finance long-term care services;
					(K)sufficiently fund
			 and support programs, facilities, and initiatives that have proven to
			 ameliorate the financial, physical, and mental stress on informal caregivers,
			 and improve their ability to deliver services to individuals requiring
			 long-term care; and
					(L)sufficiently fund
			 and support programs, entities, and initiatives that have proven to help
			 individuals achieve and maintain their highest possible level of independence,
			 health, and function.
					The
			 comprehensive national strategy would include as available, pursuant to request
			 by the Committee to the Congressional Budget Office, an analysis of the costs
			 and savings that would result from executing this comprehensive strategy on
			 long-term care to the extent possible.4.Membership
			(a)In
			 generalThe Commission shall
			 be composed of 15 members who are appointed by the President and who are from
			 Federal agencies such as the Social Security Administration, Institute of
			 Medicine, Administration on Aging, Centers for Disease Control, Centers for
			 Medicare and Medicaid Services, Health Resources Services Administration, and
			 other national stakeholders.
			(b)TermsEach member shall be appointed for the life
			 of the Commission.
			(c)VacanciesA vacancy in the Commission shall be filled
			 in the manner in which the original appointment was made.
			(d)Basic
			 payMembers of the Commission
			 shall serve without pay.
			(e)Travel
			 expensesEach member shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with sections 5702 and 5703 of title 5, United States Code.
			(f)Quorum8 members of the Commission shall
			 constitute a quorum but a lesser number may hold hearings.
			5.Chairperson
			(a)In
			 generalThe Chairperson of
			 the Commission shall be elected by the members not later than 30 days after the
			 date on which all of the original members of the Commission have been
			 appointed.
			(b)Presidential
			 appointmentIf the members of
			 the Commission are unable to elect the Chairperson in accordance with
			 subsection (a), the President shall appoint a member of the Commission to be
			 the Chairperson.
			6.MeetingsThe Commission shall meet at the call of the
			 Chairperson.
		7.Staff
			(a)In
			 general
				(1)Appointment and
			 compensationThe Chairperson, in accordance with rules agreed
			 upon by the Commission, may appoint and fix the compensation of a staff
			 director and such other personnel as may be necessary to enable the Commission
			 to carry out its duties, without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of such
			 title relating to classification and General Schedule pay rates, except that no
			 rate of pay fixed under this subsection may exceed the equivalent of that
			 payable for a position at level IV of the Executive Schedule under section 5316
			 of title 5, United States Code.
				(2)Personnel as
			 Federal employees
					(A)In
			 generalThe staff director and any personnel of the Commission
			 who are employees shall be employees under section 2105 of title 5, United
			 States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of
			 that title.
					(B)Members of the
			 commissionSubparagraph (A) shall not apply to members of the
			 Commission.
					(b)DetaileesAny
			 Federal Government employee may be detailed to the Commission with
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
			(c)Expert and
			 consultant servicesThe Commission is authorized to procure the
			 services of experts and consultants in accordance with section 3109 of title 5,
			 United States Code, but at rates not to exceed the daily rate paid to a person
			 occupying a position at level IV of the Executive Schedule under section 5315
			 of title 5, United States Code.
			(d)Volunteer
			 servicesNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may accept and use voluntary and uncompensated services as
			 the Commission determines necessary.
			8.Powers
			(a)Hearings and
			 sessionsThe Commission may,
			 for the purpose of carrying out this Act, hold hearings, sit and act at times
			 and places, take testimony, and receive evidence as the Commission considers
			 appropriate. The Commission may administer oaths or affirmations to witnesses
			 appearing before it.
			(b)Powers of
			 members and agentsAny member
			 or agent of the Commission may, if authorized by the Commission, take any
			 action which the Commission is authorized to take by this section.
			(c)Obtaining
			 official dataThe Commission
			 may secure directly from any Federal department or agency information necessary
			 to enable it to carry out this Act. Upon request of the Chairperson of the
			 Commission, the head of that department or agency shall provide that
			 information to the Commission.
			(d)MailThe Commission may use the United States
			 mail in the same manner and under the same conditions as other Federal
			 departments and agencies.
			(e)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			9.ReportNot later than 2 years after the date on
			 which all original members have been appointed to the Commission, the
			 Commission shall transmit to the President, Congress, and the general public a
			 report that contains a detailed statement of the findings and policy
			 recommendations of the Commission, including the comprehensive national
			 strategy described in section 3(b)(2).
		10.Application of
			 Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C.
			 App.) (other than section 14(a)(2)(B), relating to the termination of advisory
			 committees) shall apply to the Commission.
		11.Termination
			(a)In
			 generalThe Commission shall
			 terminate 60 days after the date of submission of the report under section
			 9.
			(b)Administrative
			 Activities Before TerminationThe Commission may use the 60-day period
			 referred to in subsection (a) for the purpose of concluding its activities,
			 including providing testimony to committees of Congress concerning the report
			 under section 9.
			12.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary for use in the
			 development and implementation of plans under this Act.
		
